DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received February 26, 2021 are acknowledged.

Claims 2, 8, 11, 19, 22, and 23 has been canceled.
Claims 1, 10, 12, 21, and 24 have been amended.
Claim 25 has been added.
Claims 1, 3-7, 9, 10, 12-18, 20, 21, 24 and 25 are pending in the instant application.
Claims 24 and 25 are withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed May 20, 2005.

Claims 1, 3-7, 9, 10, 12-18, 20, and 21 are under examination as they read upon administering anti-plasmin antibodies comprising the CDR sequences of SEQ ID NOs:9-14.  These sequences come from the Pi antibody disclosed in the instant specification as binding to loops 4 and 5 of plasmin (see for example paragraph [0058]).


  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The rejection of claims 1, 3-7, and 9-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments which require the administered antibody to have six fully defined CDR sequences identified by SEQ ID number, and as set forth in the prior actions, artisans reasonably consider this amount of structure to be correlated with the recited functional properties.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot in view of its cancelation as part of the claim amendments received February 26, 2021.


Claims 1, 3-7, 9, 10, 12-18, 20 and 21 are allowable.


It should be noted that allowable claims 1, 3-7, 9, 10, 12-18, 20 and 21 are directed toward methods rather than products, and that while if a product is allowable any method using the allowable product must by definition also be novel and non-
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 23, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3-7, 9, 10, 12-18, 20, 21, 24, and 25 are allowable.
Applicant has claimed novel antibodies that bind plasmin which are defined by SEQ ID number, as well as methods of administering such antibodies to treat disease.  Based upon the amount of structure recited in the instant claims as well as the working examples of the instant specification, artisans reasonably would be able to make and use the full breadth of applicant’s inventions as presently claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644